DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Response to Amendment/Arguments
Claims 1-9 and 11-14 are pending. Claims 1, 13 and 14 are currently amended. Claim 10 is canceled. It appears that no new matter has been entered. A review of the application and amendments to the claims along with review of the remarks has overcome some of the drawing objections, where are hereby withdrawn. The remaining drawing objections seen below are still pertinent. The objection to the specification has been overcome. The amendments to the claims have overcome the claim objections and they are withdrawn. The remarks regarding the 35 USC 112 first paragraph in view of the support in the written description are persuasive and they are withdrawn. The amendment to the claims have overcome the 112 second paragraph rejection to claim 10 which is withdrawn. The remaining 112 second paragraph rejections are maintained for the below reasons. 
Regarding the remarks, applicant arguments are narrowly tailored regarding the amended claim language “to open the blocking unit such that fuel from the pressure vessel flow out of the pressure vessel and into the fuel line…” as the fluid may not be able to move out of the closed pressure tank due to negative pressure in the tank which would occur when the upstream blocking units are closed, and accordingly the breadth of the claim language necessitates the rejection be arguably maintained. In a more narrowly tailored interpretation of the claim language, the office addresses the amendments to the claims with Iida in view of Homeyr as seen below. Accordingly the remarks cannot be found persuasive. 
It is also noted that Iida’s invention is directed to the same purpose of applicants, i.e. that of providing power to the controller via an alternative power source during refueling. 
Applicants arguments regarding the power source from the fuel receptacle 110 of Iida not providing power to the control device 190 is without merit (see paragraphs 0038-0039 where the two are clearly electrically connected for operational control.)  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the onboard electrical network (claims 1, 4 and 5); the vehicle (claims 1, 4 and 5); encoding (claim 3); the switching element (claim 6), and an accident signal (claim 7);a relief valve disposed between the fuel line and the coupling element (claim 8) (comment, it appears that the relief valve as drawn in figure 2 (231) is actually a manually actuated or some other form of non fluid pressure actuated non-return valve which is opened when the coupling element is inserted/attached to the relief valve, although the drawings admit of the actual mechanism for opening the relief/non-return valve); the features must be shown or canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

The drawings are objected to because it is believed that element 231 is not correctly oriented. It appears that flow from fluid line 117 into the discharge interface 230 would be prevented, as depicted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “suppliable” in lines 15 and 19 and “connectable” in line 18. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the suppliable energy is ever supplied or if the recitation is merely providing for a potentiality/possibility that may never be implemented, thus making the metes and bounds of the claim and any future infringement of the claimed phrase indeterminate. (the same applied for –connectable--.) In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claims 4, 5 recites “connectable”; and it is unclear how or in what way (or if ever) the claimed unit is connected to the network. 
Claim 8 includes the recitation “wherein the relief valve is disposed between the fuel line and the coupling element; and wherein the coupling element opens the relief valve when an external discharge channel has been connected to the coupling element.” in other words, it is unclear from a reading of the claim what is intended by the recitation “relief valve”; i.e. is it a pressure relief valve where the valve is actuated by pressure to relieve fluid crossing the valve, or as arguably indicated by the drawings, an emergency valve that acts normally as a non return valve (i.e. with environmental pressure less than that of the fuel line pressure) that can relieve pressure in the fuel line only when actuated by the connection of the coupling element (i.e. via some manual actuation or electrical actuation), and as discussed by the previous examiner,  “if the relief valve is disposed between the fuel line and the coupling element, how can the coupling open the relief valve?” appropriate correction is required.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-13 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iida (US 2007/0298313) and/or in view of Hobmeyr (US 8561453); 
Re. claim 1: Iida discloses a pressure vessel system for a vehicle (100), comprising: a pressure vessel (130) for receiving a fuel; a fuel line (111), wherein fuel from the pressure vessel is transferrable from the pressure vessel to a fuel consumer (as indicated by the left-pointing arrow to the left of vessel 130) via the fuel line; a refueling access (110 paragraph 0037 is a refueling device fuel receptacle inside the fuel lid forward of the refueling path 111), wherein the pressure vessel is refuelable with the fuel via the refueling access (id and paragraph 0038); a blocking unit (111a shutoff valve or 111b stop valve), wherein outflow of fuel from the pressure vessel into the fuel line is preventable by the blocking unit in a rest state of the blocking unit; a control unit (190), wherein the blocking unit is transferrable from the rest state to an active state of the blocking unit by the control unit, wherein in the active state the blocking unit is open such that fuel from the pressure vessel is flowable out of the pressure vessel and into the fuel line (arguably when the blocking units 111a, 111b is opened, the fuel can then run from the fuel line, through the pressure vessel, and out the pressure vessel to the distal fuel line out); an electrically conductive connection through which electrical energy is suppliable by an onboard electrical network (121) of the vehicle (100) to control the blocking unit (111a or 111b); and an access interface unit (110) wherein the access interface unit is electrically conductively connectable to the control unit and wherein electrical energy is suppliable by an external power supply (220) is suppliable to the control unit via the access interface unit to open the blocking unit such that fuel from the pressure vessel flows out of the pressure vessel and into the fuel line when no electrical energy is available from the onboard electrical network of the vehicle. 
If it could be persuasively argued at some future unforeseen date that Iida does not explicitly disclose: a blocking unit in the outlet line of the pressure vessel the blocking unit provided in an active open state to flow fuel out of the pressure vessel and into the outlet of the fuel line; But Hobmeyr teaches: a blocking unit in the outlet line of the pressure vessel, the blocking unit provided in an active open state to flow fuel out of the pressure vessel and into the outlet of the fuel line (i.e. via controller 122 control of the blocking unit valves 108, 110, 114 to flow fuel out of the pressure vessel 102, all for the purpose of feeding the consumer and supplying power to the vehicle.) 
It would have been obvious as arguably required by Iida, and as taught by Hobmeyr, to provide a blocking unit in an outlet line of the pressure vessel of Iida as taught in Hobmeyr, where the blocking unit can be provided in an active open state for the system of Iida as taught by Hobmeyr so as to flow fuel out of the pressure vessel of Iida as taught in Hobmeyr and into the outlet of the fuel line as taught in Hobmeyr, via controller control of the blocking unit valves of Iida as taught by Hobmeyr and to flow fuel out of the pressure vessel, all for the purpose of feeding the consumer and supplying power to the vehicle. 
Re. claim 2: Iida (or as modified for the reasons discussed above), discloses wherein the access interface unit (Iida, 110) forms a plug-in connection with an external interface unit (240).  
Re. claim 3: Iida (or as modified for the reasons discussed above), discloses the pressure vessel system according to claim 2, wherein the access interface unit includes encoding. The Office considers that the receptacle (110) and the connector (240) of Iida are designed to engage each other, and thus encoded. 
Re. claim 4: Iida (or as modified for the reasons discussed above), discloses wherein the electrically conductive connection comprises a junction and/or a switch through which the control unit (Iida, 190) is electrically conductively connectable to both the onboard electrical network of the vehicle and to the access interface unit (via path 121, Iida).  
Re. claim 5: Iida (or as modified for the reasons discussed above), further discloses an internal interface unit through which the electrically conductive connection is connectable to the onboard electrical network of the vehicle (Iida, figure 3).  
Re. claim 6: Iida (or as modified for the reasons discussed above), further discloses a switching element (Iida, 121a) which connects the access interface unit electrically conductively to the control unit or separates the access interface unit from the control unit (Iida, 190); wherein the switching element separates the access interface unit from the control unit in a standard operating state; wherein the switching element connects the access interface unit electrically conductively to the control unit in response to a trigger signal (Iida, 130a or 130b).  
Re. claim 7: Iida (or as modified for the reasons discussed above), discloses the pressure vessel system according to claim 6, wherein the trigger signal is an accident signal. It is the Office’s position that a change in pressure or temperature could be characterized as an accident signal.  
Re. claim 11: Iida (or as modified for the reasons discussed above), discloses an external interface unit (240) that is connected to the access interface unit (110) of the pressure vessel system; and an external power supply (220), wherein the external power supply supplies the electrical energy via the external interface unit.  
Re. claim 12: Iida (or as modified for the reasons discussed above), further discloses a control unit (230 of the discharge unit) configured to generate a control signal and to provide the control signal to the external interface unit (240) in order to cause the control unit (190) of the pressure vessel system to transfer the blocking unit into the active state.  
Re. claim 13: Iida (or as modified for the reasons discussed above), and discloses wherein the control unit of the discharge unit is configured to modulate a current (i.e. for control purposes, where the signal necessarily must be modulated between at least an on amperage and an off amperage) for the control unit of the pressure vessel system to generate the control signal. 

Claim(s) 8 and 9 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Iida and/or in view of Hobmeyr as applied to claim 1 (as indefinitely understood) above and further in view of Harris (U.S. Patent No. 7,927,754 ). 
Re. claim 8: Iida (as modified for the reasons discussed above) discloses the pressure vessel system according to claim 1; However, Iida does not particularly disclose a relief valve that carries fuel from the fuel line into an environment of the pressure vessel system; and a coupling element to which an external discharge channel is connectable for discharge of fuel from the fuel line. 
Harris teaches: (see at least annotated figure 3 below)

    PNG
    media_image1.png
    607
    436
    media_image1.png
    Greyscale

a relief valve (1002 figure 3) that carries fuel from the fuel line (104) into an environment (i.e. outside) of the pressure vessel system; and a coupling element (plate 108 along with tube 110) to which an external discharge channel (111) is connectable for discharge of fuel from the fuel line; wherein the relief valve is disposed between the fuel line and the coupling element (i.e. fluidly disposed between the two so as to provide for fluid barrier); wherein the coupling element opens the relief valve when an external discharge channel (via 112 where when rupturing or opening the relief feature of 112 and see Col 5 ln 4-27) has been connected to the coupling element (and when the discharge channel is opened through 112); .  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel system disclosed by Iida to include the pressure relief valve of Harris so as to carry fuel from the fuel line of Iida as taught in Harris to an outside environment of the pressure vessel system where a coupling element arrangement as taught in Harris can be connected to an externa discharge channel to discharge fuel from the fuel line as taught in Harris, and with a relief valve disposed fluidly between the fuel line and the coupling element as taught in Harris to provide a fluid barrier until the fluid pressure of the coupling element as taught in Harris opens the relief valve and exposes an external discharge channel as taught in Harris for that of Iida all for the purpose of increasing the operable safety of Iida’s device by preventing excess pressure to build up in the system.  

Re. claim 9: Iida discloses a pressure vessel system according to claim 8;  However, Iida does not particularly disclose a relief valve that carries fuel from the fuel line into an environment of the pressure vessel system; and a coupling element to which an external discharge channel is connectable for discharge of fuel from the fuel line; nor a pressure converter, wherein a pressure of fuel in the fuel line between the pressure vessel and the fuel consumer is reducible by the pressure converter
Harris teaches a relief valve (112) that carries fuel from the fuel line into an environment of the pressure vessel system; and a coupling element to which an external discharge channel (111) is connectable for discharge of fuel from the fuel line.  
Hobmeyr teaches a pressure reducer (112 or 118) wherein pressure reducer is in a fuel line between a pressure vessel (102) and a fuel consumer (130). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel system disclosed by Iida to include the pressure relief valve of Harris. One of ordinary skill in the art would have been motivated to make this modification because this would increase the safety of Iida’s device by preventing excess pressure to build up in the system;  
and it would have been further obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel system disclosed by the above combination to include the pressure reducer(s) of Hobmeyr. One of ordinary skill in the art would have been motivated to make this modification because it is known to use pressure regulators (reducers) to reduce the pressure of hydrogen gas from a high pressure down to a lower pressure that is near that required by a fuel cell (Hobmeyr, column 3, lines 1-4).  

Claim 14 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Iida in view of Hobmeyr as applied to claims 1, 11, 12 and 13 (as indefinitely understood) above, and further in view of U.S. Patent Application Publication No. 2014/0209179 (Maier). 
Re. claim 14: Iida (as modified for the reasons discussed above) discloses the discharge unit in combination with the pressure vessel system according to claim 13;including a control unit (230) configured to generate a control signal and to provide the control signal to the external interface unit (240) in order to cause the control unit (190) of the pressure vessel system to transfer the blocking unit into the active state. 
Iida further disclose (as modified for the reasons discussed above) wherein the control unit of the discharge unit is configured to modulate a current for the control unit of the pressure vessel system to generate the control signal. It is the Office’s position that a control signal is inherently modulated. However, Iida does not explicitly disclose a pulse width modulation signal.  
Maier teaches a pulse width modulation control signal ([0006], last sentence). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control signal disclosed by Iida to include the pulse width modulated control signal of Maier. One of ordinary skill in the art would have been motivated to make this modification because this would allow the control signals of Iida’s to be more precisely applied. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bucheit (US 8523105) discloses an encoded/keyed refueling supply connection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753